 1

 2

 3

 4

 5                                     UNITED STATES DISTRICT COURT

 6                                     EASTERN DISTRICT OF CALIFORNIA

 7

 8   D. DUSTIN,                                               1:20-cv-00422-SAB- (PC)

 9                        Plaintiff,
                                                              ORDER TO SUBMIT COMPLETE
10             v.                                             APPLICATIONTO PROCEED IN FORMA
                                                              PAUPERISOR PAY FILING FEE WITHIN
11   CHILDERS, et al.,                                        45 DAYS

12                        Defendants.
13

14             Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C.
15   § 1983. Plaintiff has not paid the $400.00 filing fee, or submitted a complete application to
16   proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
17             Accordingly, IT IS HEREBY ORDERED that:
18             Within forty-five (45) days of the date of service of this order, plaintiff shall submit the
19   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay
20   the $400.00 filing fee for this action. No requests for extension will be granted without a

21   showing of good cause. Failure to comply with this order will result in dismissal of this

22   action.

23

24   IT IS SO ORDERED.

25   Dated:         March 23, 2020
                                                              UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          1
